McFADDEN, Acting Judge.
This case involves appellant’s post-conviction relief proceedings. Appellant’s conviction on charges of first degree murder and use of a firearm during its commission was upheld by the Supreme Court in State v. Le Page, 102 Idaho 387, 630 P.2d 674 (1981), cert. den. 454 U.S. 1057, 102 S.Ct. 606, 70 L.Ed.2d 595 (1981). Subsequently, on February 8, 1982, appellant filed a petition for post-conviction relief asserting that he was denied effective assistance of counsel at trial. His petition was amended twice and on January 7,1983, the petition in its final form alleged that appellant had been denied effective assistance of counsel and that a state witness, Charles Ray Thompson, was induced by the State to perjuriously testify against the appellant. In response to an order by the district court to specify the grounds on which appellant relied, the appellant also submitted a 17-page memorandum detailing potential inadequacies of the trial counsel which might be uncovered by an evidentiary hearing. In the meantime, the State moved to dismiss each petition pursuant to I.C. § 19-4906. That section provides in pertinent part:
“(c) The court may grant a motion by either party for summary disposition of the application when it appears from the pleadings, depositions, answers to interrogatories, and admissions and agreements of fact, together with any affidavits submitted, that there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.”
The State contended that those issues raised by appellant were barred by the doctrine of res judicata because they were *582decided on direct appeal. On June 9, 1983, the district court held a hearing to determine if there were any genuine issues of material fact regarding appellant’s claims. Subsequently, on June 27, 1983, the district court granted the State’s motion to dismiss. The district court held that those ineffective assistance claims raised on direct appeal were barred by res judicata and further found that no material issue of fact existed with respect to appellant’s other claims that would entitle appellant to relief.
We have reviewed the complete record and affirm the district court’s decision for the reasons aptly stated in that decision.
OLIVER, Acting J., concurs.